     Case: 4:20-cr-00795-HEA Doc. #: 2 Filed: 12/10/20 Page: 1 of 1 PageID #: 4




                             UNITED STATES DISTRICT COURT                         Fl~RESSED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION                            DEC 1 0 2020
                                                                             U. S. DISTRICT COURT
UNITED STATES OF AMERICA,                            )                     EASTERN DISTRICT OF MO
                                                                                    ST. LOUIS
                                                     )
Plaintiff,                                           )
                                                      )   ~~~~~~~~~~~~~-


v.                                                   )
                                                     )      4:20CR00795 CDP/JMB
JACKIE MURPHY,                                       )
                                                     )
                       Defendant.                    )

                                         INDICTMENT

                                          COUNT ONE

       The Grand Jury charges that:

       On or about October 01, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                      JACKIE MURPHY,

the defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

and the firearm previously traveled in interstate or foreign commerce during or prior to being in

defendant's possession of same.

        In violation of Title 18, United States Code, Section 922(g)(l).


                                                             A TRUE BILL


                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney


KOURTNEY M. BELL, #300171 (CA)
Assistant United States Attorney
